United States Court of Appeals
                       For the First Circuit


No. 15-1424

   ELIZABETH CARRASQUILLO-ORTIZ; CARMEN GUZMÁN-VÁZQUEZ; DANIEL
    OUVIÑA; VÍCTOR RIVERA; MATILDE RODRÍGUEZ-NOA; BRENDA ENID
              VÁZQUEZ-DÍAZ; FRED VOLTAGGIO-DE JESÚS,

                       Plaintiffs, Appellants,

                                 v.

                      AMERICAN AIRLINES, INC.,

                        Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                                Before
                   Thompson, Hawkins,* and Barron,
                           Circuit Judges.



     Alfredo Fernández-Martínez, with whom Delgado & Fernández,
LLC, was on brief, for appellants.
     Juan Enjamio, with whom Hunton & Williams LLP was on brief,
for appellee.


                            June 9, 2016




     *   Of the Ninth Circuit, sitting by designation.
             BARRON, Circuit Judge.   This appeal concerns the proper

interpretation of Article 3 of Puerto Rico's Law No. 80 ("Law 80").

In January, we certified a question to the Supreme Court of Puerto

Rico to aid in our resolution of the case.    We now have the Supreme

Court of Puerto Rico's response, and, on that basis, we affirm the

District Court.

             To briefly recap, Article 3 requires companies that

operate in Puerto Rico to pay a statutory severance, called a

"mesada," to certain employees in Puerto Rico who are terminated

as part of a downsizing or restructuring when less senior employees

in their job category are permitted to remain.      The plaintiffs are

former      employees   of   defendant   American    Airlines,   Inc.

("American"), who contend American owes them a mesada.

             The parties agree that American owed the plaintiffs a

mesada only if American was required by Article 3 to compute

seniority within the plaintiffs' job category based on "all the

employees of the company, that is to say, taking into consideration

all of its offices," P.R. Laws Ann. tit. 29, § 185c(b), rather

than based on only employees in the same office as the employee

who has been terminated.     And the parties agree that this method

of computing seniority applies only to companies "whose regular

and usual practice is to transfer its employees from one unit to

another."     Id.   Their key dispute is over whether American's

transfers between its lone Puerto Rico office and its offices in


                                 - 2 -
other jurisdictions count as relevant transfers for the purposes

of Article 3.

            The   District    Court    agreed   with   American   that   such

transfers did not count, and it therefore granted American's motion

for summary judgment.    The District Court based this conclusion on

the Supreme Court of Puerto Rico's decision in Reyes Sánchez v.

Eaton Elec., 189 P.R. Dec. 586 (2013).            There, the Supreme Court

of Puerto Rico stated that the analysis of employer transfer

activity under Article 3 of Law 80 "is limited to determining the

frequency    of   transfers    of     employees   between   the    company's

establishments in the jurisdiction of Puerto Rico."               Id. at 608

(certified translation at 24).

            This appeal then followed, and, after hearing argument

in November, we certified a question to the Supreme Court of Puerto

Rico in January regarding Reyes Sánchez. In our opinion certifying

the question, we noted that the statement in Reyes Sánchez on which

the District Court relied, standing alone, supported American's

position.   Carrasquillo-Ortiz v. Am. Airlines, Inc., 812 F.3d 195,

197 (1st Cir. 2016).     But, we explained, the defendant company in

Reyes Sánchez apparently1 operated only as a separate subsidiary

in Puerto Rico and thus made no transfers between an office in

Puerto Rico and an office outside of Puerto Rico that was part of


     1 The plaintiffs have represented this to us throughout this
litigation, and American has never contested that representation.


                                      - 3 -
the same corporate entity.     Id. at 197-98.       American, by contrast,

operates as one corporate entity worldwide and so makes transfers

only within the same corporate entity.        Id.    We thus asked in our

certification request whether the Reyes Sánchez Court's statement

that the transfer analysis under Article 3 is limited to those

"between   the   company's   establishments   in     the   jurisdiction   of

Puerto Rico," 189 P.R. Dec. at 608 (certified translation at 24)

applied "where the employer has one office in Puerto Rico and

multiple offices in other jurisdictions and operates all of its

offices under the same corporate entity."       Carrasquillo-Ortiz, 812

F.3d at 200.

           In a resolution issued on May 6, 2016, the Supreme Court

of Puerto Rico responded to our request by denying certification

on the ground that Reyes Sánchez "held that the scope of [Article

3] is limited to an analysis of personnel movements between an

enterprise's establishments in Puerto Rico and those made out of

the Commonwealth are not considered."          Because this resolution

makes clear that the holding of Reyes Sánchez covers cases in which

the defendant employer operates as one corporate entity worldwide,

and because American has only one office in Puerto Rico, American

does not make transfers that could trigger the method for computing

seniority that would benefit the plaintiffs.           Accordingly, Reyes

Sánchez requires that we affirm the District Court's grant of

summary judgment to American.


                                 - 4 -